



COURT OF APPEAL FOR ONTARIO

CITATION: Alfred
    Wegener Institute for Polar and Marine Research v. ALCI Aviation Ltd., 2014
    ONCA 277

DATE: 20140407

DOCKET: C57959

Cronk, Gillese and Strathy JJ.A.

BETWEEN

Alfred
    Wegener Institute for

Polar
    and Marine Research

Applicant (Respondent)

and

ALCI Aviation Ltd. and Enterprise Airlines Inc.

Respondents (Appellants)

Richard J. Mazar, for the appellants

Brendan F. Morrison, for the respondent

Heard: April 4, 2014

On appeal from the order of Justice Geoffrey B. Morawetz of
    the Superior Court of Justice, dated October 23, 2013.

APPEAL BOOK ENDORSEMENT

[1]

With considerable reluctance, we grant the appellants last minute
    request for an adjournment of the appeal, on the terms set out below, in order
    to permit the appellants to retain new counsel.  However, the court views the
    adjournment as a significant indulgence to the appellants in the circumstances.

[2]

Accordingly, the appeal is adjourned on the following terms:

1)

the appeal shall be scheduled for argument on May 12, 2014, peremptory
    to the appellants.  We anticipate that no further adjournments of the appeal
    will be sought or granted; and

2)

the
    appellants shall pay the costs thrown away of todays attendance, fixed in the
    total amount of $1,000, all inclusive, as requested by counsel for the
    respondent.  These costs shall be paid to the respondents solicitors, in
    trust, by no later than the close of business on April 11, 2014, failing which
    the Registrar of this court shall dismiss this appeal.

[3]

We note that the appellants counsel is still technically counsel of
    record for the appellants.  If the appellants counsel wish to be removed from
    the record, the necessary order from this court must be sought on proper motion
    and materials.

[4]

Finally, we emphasize that, as corporations, the appellants are not
    permitted under the
Rules of Civil Procedure
to act in person on this
    appeal without leave of this court, again, on proper motion and materials.  No
    such leave has been sought.


